[a2020rsuawardagreement001.jpg]
Exhibit 10.35 ONEOK, INC. EQUITY INCENTIVE PLAN RESTRICTED UNIT AWARD AGREEMENT
This Restricted Unit Award Agreement (the “Agreement”) is entered into as of the
____ day of __________, 2020 by and between ONEOK, Inc. (the “Company”) and
«Employee_Name» (the “Grantee”), an employee of the Company or a Subsidiary
thereof, pursuant to the terms of the ONEOK, Inc. Equity Plan (the “Plan”). 1.
Restricted Unit Award. This Agreement and the Notice of Restricted Unit Award
and Agreement dated February 19, 2020, a copy of which is attached hereto and
incorporated herein by reference, establishes the terms and conditions for the
Company’s grant of an Award of «No_of_Restricted_Units» Restricted Units (the
“Award”) to the Grantee pursuant to the Plan. This Agreement, when executed by
the Grantee, constitutes an agreement between the Company and the Grantee.
Capitalized terms not defined in this Agreement shall have the meaning ascribed
to them in the Plan. 2. Restricted Period; Vesting. The Restricted Units granted
pursuant to the Award will vest in accordance with the following terms and
conditions: (a) Grantee’s rights with respect to the Restricted Units shall be
restricted during the period beginning February 19, 2020 (the “Grant Date”), and
ending on February 19, 2023 (the “Restricted Period”). (b) Except as otherwise
provided in this Agreement or the Plan, the Grantee shall vest in the Restricted
Units granted by this Award (including any Dividend Equivalents, as described
below) at the end of the Restricted Period if the Grantee’s employment by the
Company does not terminate during the Restricted Period. Upon vesting, the
Grantee shall become entitled to receive one (1) share of the Company’s common
stock (“Common Stock”) for each such Restricted Unit. No fractional shares shall
be issued, and any amount attributable to a fractional share shall instead be
paid to the Grantee in cash. (c) If the Grantee’s employment with the Company
terminates prior to the end of the Restricted Period by reason of (i) voluntary
termination other than Retirement or (ii) involuntary Termination for Cause, the
Grantee shall forfeit all right, title and interest in the Restricted Units and
any Common Stock otherwise payable pursuant to this Agreement. For purposes of
this Agreement, employment with any Subsidiary of the Company shall be treated
as employment with the Company. Likewise, a termination of employment shall not
be deemed to occur by reason of a transfer of employment between the Company and
any Subsidiary. (d) In the event of termination of the Grantee’s employment with
the Company during the Restricted Period by reason of (i) involuntary
termination other than a Termination for Cause, (ii) Retirement, (iii)
Disability or (iv) death, then the Grantee shall be partially vested in, and the
Grantee shall be entitled to receive, the percentage of the Restricted Units
which is determined by {00125970 - 1 }



--------------------------------------------------------------------------------



 
[a2020rsuawardagreement002.jpg]
dividing the number of full months which have elapsed under the Restricted
Period at the time of such event by the number of full months in the Restricted
Period. (e) Unless the Committee provides otherwise prior to a Change in
Control, in the event of a Change in Control (as defined below), the vesting or
forfeiture of the Restricted Units will be subject to the terms and conditions
of Article 11 of the Plan. (f) For purposes of the Award and this Agreement, the
term “voluntary termination” shall mean that the Grantee had an opportunity to
continue employment with the Company, but did not do so. An “involuntary
termination” shall mean that the Company has ended the Grantee’s employment
without the Grantee having an opportunity to continue employment with the
Company. A “Termination for Cause” of the Grantee’s employment shall mean that
the Company has ended such employment by reason of (i) the Grantee’s conviction
in a court of law of a felony, or any crime or offense involving misuse or
misappropriation of money or property, (ii) the Grantee’s violation of any
covenant, agreement or obligation not to disclose confidential information
regarding the business of the Company, (iii) any violation by the Grantee of any
covenant not to compete with the Company, (iv) any act of dishonesty by the
Grantee which adversely effects the business of the Company, (v) any willful or
intentional act of the Grantee which adversely affects the business of, or
reflects unfavorably on the reputation of the Company, including any material
breach of a Company policy (determined in the discretion of the Company) (vi)
the Grantee’s use of alcohol or drugs which interferes with the Grantee’s duties
as an employee of the Company, or (vii) the Grantee’s failure or refusal to
perform the specific directives of the Company’s Board of Directors or officers.
“Retirement” shall mean a voluntary termination of employment with the Company
if the Grantee has both completed five (5) years of service with the Company and
attained age fifty (50). “Years of service” for this purpose excludes any
service with any predecessor employer that was not considered within the
controlled group (determined in accordance with Code section 414(c)) of the
Company as of the date of the grant, unless explicitly required by the agreement
executed in connection with such asset or stock acquisition, merger or other
similar transaction “Disability” shall have the meaning provided in the Plan.
The term “Change in Control” shall have the meaning provided in the Plan unless
the Award is or becomes subject to Code Section 409A, in which event the term
“Change in Control” shall mean a Change in Control as defined in the Plan that
also qualifies as a “change in control event” as defined in Treasury Regulations
Section 1.409A-3(i)(5). 3. Dividend Equivalents. During the Restricted Period,
before payment or forfeiture of the Award, the Award will be increased by a
number of additional Restricted Units (“Dividend Equivalents”) representing all
cash dividends that would have been paid to the Grantee if one share of Common
Stock had been issued to the Grantee on the Grant Date for each Restricted Unit
granted pursuant to this Agreement. The Dividend Equivalents credited during the
Restricted Period will include fractional shares; provided, however, the shares
of Common Stock actually issued upon vesting of the Dividend Equivalents shall
be paid only in whole shares of Common Stock, and any fractional shares of
Common Stock shall be paid in an amount of cash equal to the Fair Market Value
of such fractional shares of Common Stock. Dividend Equivalents shall be subject
to the same vesting provisions and other terms and conditions of this Agreement,
and shall be paid on the same date, as the Restricted Units to which they are
attributable. Moreover, references in this Agreement to Restricted Units shall
be deemed to include any Restricted Units attributable to Dividend Equivalents.
{00125970 - 1 } - 2 -



--------------------------------------------------------------------------------



 
[a2020rsuawardagreement003.jpg]
4. Non-Transferability of Restricted Units. (a) The Restricted Units may not be
sold, assigned, transferred, pledged, encumbered or otherwise disposed of by
Grantee or any other person until the expiration of the Restricted Period. Any
such attempt shall be wholly ineffective and will result in immediate forfeiture
of all such amounts. (b) Notwithstanding the foregoing, the Grantee may transfer
any part or all rights in the Restricted Units to members of the Grantee’s
immediate family, to one or more trusts for the benefit of such immediate family
members or to partnerships in which such immediate family members are the only
partners, in each case only if the Grantee does not receive any consideration
for the transfer. In the event of any such transfer, the Restricted Units shall
remain subject to the terms and conditions of this Agreement. For any such
transfer to be effective, the Grantee must provide prior written notice thereof
to the Committee, unless otherwise authorized and approved by the Committee, in
its sole discretion; and the Grantee shall furnish to the Committee such
information as it may request with respect to the transferee and the terms and
conditions of any such transfer. For purposes of this Agreement, “immediate
family” shall mean the Grantee’s spouse, children and grandchildren. (c) The
Grantee also may designate a Beneficiary, using the form attached hereto as
Exhibit A or such other form as may be approved by the Committee, to receive any
rights of the Grantee which may become vested in the event of the death of the
Grantee under procedures and in the form established by the Committee. In the
absence of such designation of a Beneficiary, any such rights shall be deemed to
be transferred to the estate of the Grantee. 5. Distribution of Common Stock.
Subject to Section 13 of this Agreement, the Common Stock or cash the Grantee
becomes entitled to receive upon vesting of any Restricted Units shall be
distributed to the Grantee as soon as practicable after the vesting date for
such Restricted Units, as determined by the Committee in its discretion, but in
no event later than 75 days after the vesting date. The Grantee shall not be
permitted, directly or indirectly, to designate the form of payment or the
taxable year in which any payment is to be made. 6. Administration of Award;
Ratification of Actions. The Award shall be subject to such other rules as the
Committee, in its sole discretion, may determine to be appropriate with respect
to administration thereof. This Agreement shall be subject to discretionary
interpretation and construction by the Committee. Day-to-day authority and
responsibility for administration of the Plan, the Award and this Agreement have
been delegated to the Company’s Benefit Plan Administration Committee and its
authorized representatives, and all actions taken thereby shall be entitled to
the same deference as if taken by the Committee itself. The Grantee shall take
all actions and execute and deliver all documents as may from time to time be
requested by the Committee. By receiving this Award or other benefit under the
Plan, Grantee and each person claiming under or through Grantee shall
conclusively be deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan or the Award by the Company, the
Board, the Committee or the Benefit Plan Administration Committee. 7. Tax
Liability and Withholding. The Grantee agrees to pay to the Company any
applicable federal, state or local income, employment, social security, Medicare
or other {00125970 - 1 } - 3 -



--------------------------------------------------------------------------------



 
[a2020rsuawardagreement004.jpg]
withholding tax obligation arising in connection with the Award to the Grantee,
which the Company shall determine; and the Company shall have the right, without
the Grantee’s prior approval or direction, to satisfy such withholding tax by
withholding all or any part of the Common Stock or cash that would otherwise be
distributed or paid to the Grantee, with any shares of Common Stock so withheld
to be valued at the Fair Market Value on the date of such withholding. The
Grantee, with the consent of the Company, may satisfy such withholding tax by
transferring cash or Common Stock to the Company, with any shares of Common
Stock so transferred to be valued at the Fair Market Value on the date of such
transfer. Any payment of required withholding taxes in the form of Common Stock
shall not exceed the maximum amount of tax that may be required to be withheld
by law (or such other amount that would result in an accounting charge with
respect to such shares used to pay such taxes). Income tax withholding shall
occur on the date of actual distribution. Notwithstanding the foregoing, the
ultimate liability for Grantee’s share of all tax withholding is the Grantee’s
responsibility, and the Company makes no tax-related representations in
connection with the grant or vesting of Restricted Units or the distribution of
Common Stock or cash to Grantee. 8. Adjustment Provisions. If, prior to the
expiration of the Restricted Period, any change is made to the outstanding
Common Stock or in the capitalization of the Company, the Restricted Units
granted pursuant to this Award shall be equitably adjusted or terminated to the
extent and in the manner provided under the terms of the Plan. 9. Clawbacks,
Insider Trading and Other Company Policies. The Grantee acknowledges and agrees
that this Award is subject to all applicable clawback or recoupment, insider
trading, share ownership and retention and other policies that the Company’s
Board of Directors may adopt from time to time. Notwithstanding anything in the
Plan or this Agreement to the contrary, all or a portion of the Award made to
the Grantee under this Agreement is subject to being called for repayment to the
Company or reduced in any situation where the Board of Directors or a Committee
thereof determines that fraud, negligence, or intentional misconduct by the
Grantee was a contributing factor to the Company having to restate all or a
portion of its financial statement(s). The Committee may determine whether the
Company shall effect any such repayment or reduction: (i) by seeking repayment
from the Grantee, (ii) by reducing (subject to applicable law and the terms and
conditions of the Plan or any other applicable plan, program, policy or
arrangement) the amount that would otherwise be awarded or payable to the
Grantee under the Award, the Plan or any other compensatory plan, program, or
arrangement maintained by the Company, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company's otherwise applicable compensation practices, or
(iv) by any combination of the foregoing. The determination regarding the
Grantee’s conduct, and repayment or reduction under this provision shall be
within the sole discretion of the Committee and shall be final and binding on
the Grantee and the Company. The Grantee, in consideration of the grant of the
Award, and by the Grantee's execution of this Agreement, acknowledges the
Grantee's understanding of this provision and hereby agrees to make and allow an
immediate and complete repayment or reduction in accordance with this provision
in the event of a call for repayment or other action by the Company or Committee
to effect its terms with respect to the Grantee, the Award and/or any other
compensation described in this Agreement. {00125970 - 1 } - 4 -



--------------------------------------------------------------------------------



 
[a2020rsuawardagreement005.jpg]
10. Stock Reserved. The Company shall at all times during the term of the Award
reserve and keep available such number of shares of its Common Stock as will be
sufficient to satisfy the Award issued and granted to Grantee and the terms
stated in this Agreement. It is intended by the Company that the Plan and shares
of Common Stock covered by the Award are to be registered under the Securities
Act of 1933, as amended, prior to the grant date; provided, that in the event
such registration is for any reason not effective for such shares, the Grantee
agrees that all shares acquired pursuant to the grant will be acquired for
investment and will not be available for sale or tender to any third party. 11.
No Rights as Shareholder. The issuance and transfer of Common Stock shall be
subject to compliance by the Company and the Grantee with all applicable laws,
rules, regulations and approvals. No shares of Common Stock shall be issued or
transferred unless and until any then-applicable legal requirements have been
fully met or obtained to the satisfaction of the Company and its counsel. Except
as otherwise provided in this Agreement, the Grantee shall have no rights as a
shareholder of the Company in respect of the Restricted Units or Common Stock
for which the Award is granted. The Grantee shall not be considered a record
owner of shares of Common Stock with respect to the Restricted Units until the
Common Stock is actually distributed to Grantee. 12. Continued Employment;
Employment at Will. In consideration of the Company’s granting the Award as
incentive compensation to Grantee pursuant to this Agreement, the Grantee agrees
to all of the terms of this Agreement and to continue to perform services for
the Company in a satisfactory manner as directed by the Company. Provided,
however, no provision in this Agreement shall confer any right to the Grantee’s
continued employment, limit the right of the Company to terminate the Grantee’s
employment at any time or create any contractual right to receive any future
awards under the Plan. Moreover, unless specifically provided under the terms
thereof, the value of the Award will not be included as compensation or earnings
when calculating the Grantee’s benefits under any employee benefit plan
sponsored by the Company. 13. Code Section 409A. This Award and Agreement are
intended to comply with Code Section 409A or an exemption therefrom and shall be
construed and interpreted in a manner that is consistent with the requirements
for avoiding additional taxes or penalties under Code Section 409A.
Notwithstanding any other provision of the Agreement, any distributions or
payments due hereunder that are subject to Code Section 409A may only be made
upon an event and in a manner permitted by Code Section 409A. “Termination of
employment” or words of similar import used in this Agreement shall mean, with
respect to any payments of deferred compensation subject to Code Section 409A, a
“separation from service” as defined in Code Section 409A. Each payment of
compensation under this Agreement, including installment payments, shall be
treated as a separate payment of compensation for purposes of applying Code
Section 409A. Except as permitted under Code Section 409A, Grantee may not,
directly or indirectly, designate the calendar year of settlement, distribution
or payment. To the extent that an Award is or becomes subject to Code Section
409A and Grantee is a Specified Employee (within the meaning of Code Section
409A) who becomes entitled to a distribution on account of a separation from
service, no payment shall be made before the date which is six (6) months after
the date of the Grantee's separation from service or, if earlier, the date of
Grantee’s death (the “Delayed Payment Date”), if required by Code Section 409A.
The accumulated amounts shall be distributed or paid in a lump sum payment on
the Delayed Payment Date unless the Delayed Payment Date is the date of the
{00125970 - 1 } - 5 -



--------------------------------------------------------------------------------



 
[a2020rsuawardagreement006.jpg]
Grantee’s death, in which event the accumulated amounts shall be paid in a lump
sum payment by December 31 following the year of Grantee’s death.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Code Section
409A and shall not be liable for all or any taxes, penalties, interest or other
expenses that may be incurred by the Grantee on account of non-compliance with
Code Section 409A. 14. Entire Agreement; Severability; Conflicts. This Agreement
contains the entire terms of the Award, and may not be changed other than by a
written instrument executed by both parties or an amendment of the Plan, except
where such change or modification does not adversely affect in a material way
the terms of this Agreement, as provided in Section 15.4 of the Plan. This
Agreement supersedes any prior agreements or understandings, and there are no
other agreements or understandings relating to its subject matter. The
invalidity or unenforceability of any provision of the Plan or this Agreement
shall not affect any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Should there be any inconsistency between the
provisions of this Agreement and the terms of the Award as stated in the
resolutions and records of the Board of Directors or the Plan, the provisions of
such resolutions and records of the Board of Directors and the Plan shall
control. 15. Successors and Assigns. The Award evidenced by this Agreement shall
inure to the benefit of and be binding upon the heirs, legatees, legal
representatives, successors, and assigns of the parties hereto. 16. Governing
Law; Mandatory Claims Procedures. This Agreement shall be construed in
accordance with, and subject to, the laws of the State of Oklahoma applicable to
contracts made and to be entirely performed in Oklahoma and wholly disregarding
any choice of law provisions or conflict of law principles that might otherwise
be contrary to this express intent. If Grantee or any person acting on Grantee’s
behalf (the “Claimant”) has any claim or dispute related in any way to the Award
or to the Plan, the Claimant must follow the claims and arbitration procedures
set forth in Article 13 of the Plan. All claims must be brought no later than
one year following the date on which the facts forming the basis of the claim
are known or should have been known by the claimant, whichever is earlier. Any
claim that is not submitted within the applicable time limit shall be waived.
The Grantee hereby acknowledges receipt of this Agreement, the Notice of
Restricted Unit Award and Agreement and a copy of the Plan, and accepts the
Award under the terms and conditions stated in this Agreement, subject to all
terms and provisions of the Plan, by signing this Agreement as of the date
indicated. In the absences of a signed acceptance, the Grantee will be deemed to
have accepted this Award on the Grant Date, and all its associated terms and
conditions, including the mandatory claims and arbitration procedures, unless
the Grantee notifies the Company of the Grantee’s non-acceptance of the Award by
contacting the stock plan administrator, in writing within sixty (60) days of
the Grant Date. Date «Employee_Name» Grantee {00125970 - 1 } - 6 -



--------------------------------------------------------------------------------



 
[a2020rsuawardagreement007.jpg]
Exhibit A Beneficiary Designation Form I, _________________________________
(“Plan Participant”), state that I am a participant in the ONEOK, Inc. Equity
Incentive Plan,the ONEOK, Inc. Equity Compensation Plan, or any other stock
compensation plan sponsored by ONEOK, Inc. (individually and collectively, the
“Plan”), and the holder of one or more Awards granted to me under the Plan. With
the understanding that I may change the following beneficiary designations at
any time by furnishing written notice thereof to the Committee (provided that
such change does not affect the time and form of payment of any amounts subject
to an existing deferral election), I hereby designate the following individuals
(or entities) as my beneficiaries to receive any and all benefits payable to me
under the Plan and to exercise all rights, benefits and features of the Awards
described below, in accordance with the terms of the Plan and any associated
award agreement, in the event of my death as follows: 1. Primary Beneficiary
(Beneficiaries) The Primary Beneficiaries named below shall have first priority
to any and all Awards described below and to exercise all rights, benefits and
features of the Awards described below, in accordance with the terms of the Plan
and any associated award agreement, in the event of my death. Name Relationship
SSN Percentage of Total If a designated Primary Beneficiary named dies or ceases
to exist prior to receiving the share designated for such Primary Beneficiary,
such share shall be transferred proportionately to other surviving and existing
designated Primary Beneficiaries. 2. Contingent Beneficiary (or Beneficiaries)
The Contingent Beneficiaries named below, if any, shall receive all Awards
described below and to exercise, enjoy and receive all rights, benefits and
features of the Awards described below (including Awards that I have elected to
defer under the Plan or the ONEOK, Inc. 2005 Nonqualified Deferred Compensation
Plan, if applicable) in accordance with the Plan and the terms and provisions of
such Awards in the event of my death if no Primary Beneficiary named above
survives me or exists. Name Relationship SSN Percentage of Total {00125970 - 1 }
- 7 -



--------------------------------------------------------------------------------



 
[a2020rsuawardagreement008.jpg]
3. Awards Covered By Beneficiary Designation This Beneficiary Designation is
applicable to and covers the following Awards: (Check one) _______ All Awards
previously granted to me under the Plan and all Awards to be granted to me under
the Plan in the future; or _______ The following Awards that have been granted
to me under the Plan: (List Awards Covered) Award Grant Date Number of Shares of
Stock 4. General Terms This instrument does not modify, extend or increase any
rights or benefits otherwise provided for by any Award under the Plan. All terms
used in this instrument shall have the meaning provided for under the Plan,
unless otherwise indicated herein. This instrument is not applicable to Common
Stock of ONEOK, Inc. that I have acquired outright and without any restrictions
or limitations under the Plan prior to my death. This instrument revokes and
supersedes any prior designation of a Beneficiary (or Beneficiaries) made by me
with respect to the Awards covered by this Beneficiary Designation as set forth
in Paragraph 3. IN WITNESS WHEREOF, I have signed this instrument this day of
____________, __________. Plan Participant __________________________________
Witness __________________________________ Witness RECEIVED AND ACKNOWLEDGED
this ____ day of ________, 20__, ______________________________________ For the
Committee {00125970 - 1 } - 8 -



--------------------------------------------------------------------------------



 